Citation Nr: 1759973	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a left eye disability.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

When this case was before the Board in May 2016 and February 2017, it was remanded for additional development.  The case is now again before the Board for further appellate consideration. 

REMAND

Pursuant to the February 2017 remand, the Veteran underwent a VA examination in June 2017.  In the resulting Disability Benefits Questionnaire (DBQ), the examiner indicated that the Veteran did not then experience any additional left eye disability.  Based on this determination, the examiner rendered negative opinions.

However, VA treatment records associated with the claims file since the February 2017 remand show that the Veteran experienced dry eye (for which he was prescribed drops), conjunctival melanosis, and pinguecla in June 2016.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  The June 2017 VA examiner did not address whether the Veteran experienced additional left eye disability for any distinct period throughout the pendency of this claim.  As such, the Board finds that a remand is warranted in order to obtain a supplemental opinion from the June 2017 VA examiner.




Accordingly, the case is remanded to the Agency of Original Jurisdiction (AOJ) for the following action:

1.  The AOJ must contact the June 2017 VA examiner or, if unavailable, an appropriate substitute, in order to obtain a supplemental opinion.  Following review of the claims file, the examiner is asked to provide an opinion as to whether: 

(a)  It is as least as likely as not (a 50 percent probability or greater) that the Veteran experienced additional left eye disability for any distinct period during the pendency of this claim as a result of January 2008 left eye procedure performed at the West Los Angeles VA Medical Center?  In so doing, the examiner is asked to review and discuss the June 2016 VA treatment records showing the presence of dry eye, conjunctival melanosis, and pinguecla.

(b)  If there is additional left eye disability for any distinct period during the pendency of this claim, is it at least as likely as not (a 50 percent probability or greater) that the additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment and/or that VA failed to exercise the degree of care that would be expected of a reasonable health care provider?

(c)  If there is additional left eye disability for any distinct period during the pendency of this claim, is it at least as likely as not (a 50 percent probability or greater) that the additional disability is the result of an event not reasonably foreseeable?

The examiner must provide a complete rationale for all opinions expressed.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be re-adjudicated.  If the benefit on appeal remains denied, a new supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

